                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS



    GREGORY J. TURLEY,                              )
                                                    )
                         Plaintiff,                 )
                                                    )
    vs.                                             )     Case No. 3:08-CV-0007-GCS
                                                    )
    FRANK LAWRENCE,                                 )
                                                    )
                         Defendants.1               )


                                 MEMORANDUM and ORDER

SISON, Magistrate Judge:

                                          BACKGROUND

          Pending before the Court is Defendant’s October 25, 2018 motion to reconsider

the Court’s Order and injunction (Doc. 370) and Judgment (Doc. 371). Plaintiff

opposes the motion (Doc. 376).2 After reviewing the entire record and the applicable

law, the Court denies the motion.

          Originally, Gregory Turley, pro se and a former inmate at Menard Correctional

Center (“Menard”), filed suit for violations of his constitutional rights. Turley alleges,



1         Currently, Frank Lawrence is the Warden at Menard Correctional Center. Thus, the Court
sua sponte SUBSTITUTES Lawrence for defendant Jaqueline Lashbrook.

2       On March 11, 2019, Turley moved to file a response out of time to the motion for
reconsideration (Doc. 374). The Court allowed the motion and Turley filed the response on March 15,
2019 (Docs. 375 & 376). Turley opposes the motion arguing that it is untimely and that the issues
Defendant raises were addressed previously in his supplemental brief regarding pretext and that
Defendant should have objected to the Court considering his medical conditions without an expert.

                                            Page 1 of 9
inter alia, that being housed in the North I cell house of Menard with a cellmate

constituted deliberate indifference to his health and well-being as a result of the cells

being cramped and too small for two adult inmates. Turley’s claims were dismissed

from the case at the initial 28 U.S.C. § 1915A review while other claims proceeded to

trial. Turley appealed and the Seventh Circuit reversed the dismissal of Turley’s cell

size claims and those claims went to trial. At the close of Turley’s evidence, the Court

dismissed the individual capacity claims against the named defendants leaving a

claim for injunctive relief, which sought an Order prohibiting the Warden of Menard

from placing Turley in the North I cell house with a cell mate.

       On September 26, 2018, Magistrate Judge Stephen C. Williams issued an

Order and Injunction enjoining then Menard Warden Jacqueline Lashbrook in her

official capacity, and any of her successors in their official capacity, from housing

Turley in the North I cell house with one or more inmates or cellmates (Doc. 370).3

The following day, the Clerk of Court entered Judgment, inter alia, reflecting the

same (Doc. 371). On October 25, 2018, Lashbrook filed a motion to reconsider the

Court’s Order and Injunction (Doc. 370) and Judgment (Doc. 371). Turley opposes the

motion (Doc. 376). As the motion is ripe, the Court turns to the merits of the motion.




3       On May 25, 2011, upon consent of the parties and pursuant to 28 U.S.C. § 636(c) and Federal
Rule of Civil Procedure 73, this case was transferred to Magistrate Judge Williams for final disposition
(Doc. 78). On January 9, 2019, this case was reassigned to the undersigned magistrate judge for
disposition (Doc. 373).

                                             Page 2 of 9
                                      ANALYSIS

      The Seventh Circuit has held that a motion challenging the merits of a district

court order will automatically be considered as having been filed pursuant to either

Rule 59(e) or Rule 60(b). See Mares v. Busby, 34 F.3d 533, 535 (7th Cir. 1994).

Different timetables and standards govern these motions. Rule 59(e), for example,

permits a court to amend a judgment only if the movant demonstrates a manifest

error of law or fact or presents newly discovered evidence that was not previously

available. See Sigsworth v. City of Aurora, 487 F.3d 506, 511-512 (7th Cir. 2007).

Rule 60(b), on the other hand, permits a court to relieve a party from an order or

judgment based on such grounds as mistake, surprise or excusable neglect by the

movant; fraud or misconduct by the opposing party; a judgment that is void or has

been discharged; or newly discovered evidence that could not have been discovered

within the 28-day deadline for filing a Rule 59(b) motion. However, the reasons

offered by a movant for setting aside a judgment under Rule 60(b) must be something

that could not have been employed to obtain a reversal by direct appeal. See Bell v.

Eastman Kodak Co., 214 F.3d 798, 801 (7th Cir. 2000).

      Both Rule 59(e) and 60(b) eliminate the finality of a judgment and permit

further proceedings, but Rule 59(e) generally requires a lower threshold of proof than

does Rule 60(b). See Helm v. Resolution Trust Corp., 43 F.3d 1163, 1166 (7th Cir.

1995). See also Ball v. City of Chicago, 2 F.3d 752, 760 (7th Cir. 1993)(distinguishing

the “exacting standard” of Rule 60(b) from the “more liberal standard” of Rule 59(e)).


                                      Page 3 of 9
The purpose of a motion to alter or amend judgment under Rule 59(e) is to ask the

court to reconsider matters “properly encompassed in a decision on the

merits.” Osterneck v. Ernst & Whinney, 489 U.S. 169, 174 (1989). “A Rule 59(e)

motion will be successful only where the movant clearly establishes: (1) that the court

committed a manifest error of law or fact, or (2) that newly discovered evidence

precluded entry of judgment.” Cincinnati Life Ins. Co. v. Beyrer, 722 F.3d 939, 954

(7th Cir. 2013)(citation and quotation marks omitted).

         Relief pursuant to a Rule 59(e) motion to alter or amend is an “extraordinary

remed[y] reserved for the exceptional case.” Foster v. DeLuca, 545 F.3d 582, 584 (7th

Cir. 2008). A Rule 59(e) motion may be used “to draw the district court's attention to

a manifest error of law or fact or to newly discovered evidence.” United States v.

Resnick, 594 F.3d 562, 568 (7th Cir. 2010). A manifest error “is not demonstrated by

the disappointment of the losing party. It is the wholesale disregard, misapplication,

or failure to recognize controlling precedent.” Oto v. Metropolitan Life Ins. Co., 224

F.3d 601, 606 (7th Cir. 2000)(citation and quotation marks omitted). Furthermore,

“a Rule 59(e) motion is not an opportunity to relitigate motions or present arguments,

issues, or facts that could and should have been presented earlier.” Chapman v.

United States, No. 3:16-CV-0691-DRH, 2016 WL 6095316, at *1 (S.D. Ill. Oct. 19,

2016).

         First, the Court addresses the untimeliness issue raised by Turley in his

opposition. Turley argues that Defendant’s motion is untimely as it was filed 29 days


                                       Page 4 of 9
after the September 26, 2018 Injunction Order was entered. By the Court’s

calculation, however, the Court finds the motion is timely filed. The final Judgment

in this case was entered on September 27, 2018. The motion to reconsider the Order

and Injunction and the Judgment was filed on October 25, 2018, which is 28 days

after the Judgment was entered. Therefore, the Court will address the motion under

the easier to prove Rule 59(e) standard. See, e.g., United States v. Deutsch, 981 F.2d

299, 301-302 (7th Cir. 1992)(recognizing bright line rule for determining whether a

motion falls under Rule 59(e) or Rule 60(b) as dependent on the date of service of the

motion).4

       The Court finds that Defendant is not entitled to relief under the Rule 59(e)

standard. After reviewing the record, the Court finds that Defendant identifies no

manifest error of law or newly discovered evidence which would warrant the granting

of relief under the rule. For example, Defendant has not presented new evidence or

new arguments that were not previously unavailable at the time of the Court’s

rulings. Instead, Defendant merely reiterates arguments that could have been and

should have been raised previously. Specifically, Defendant contends that the Court

erred when it found that Turley’s transfer was pretextual. Rather, the Defendant

contends that as a result of the transfer the case was moot. The Defendant further

contends that the Court erred when it made findings regarding Turley’s medical



4      Assuming arguendo that the motion was untimely, which it is not, the Court notes that the
motion also fails under the Rule 60(b) standard as Defendant failed to identify any fraud, mistake, or
excusable neglect that would dictate a different result.

                                            Page 5 of 9
conditions absent the support of medical evidence. The Court rejects these

arguments.

      Regarding the pretextual transfer, Judge Williams specifically found as

follows:

     “As Plaintiff points out, the reasons relating to visitation makes no sense.
     He has not had any visitors for 27 years and did not request the transfer
     to Hill in the first place. A second explanation given is that Mr. Turley
     meets the criteria for under 30 years to transfer to a Medium Security
     Facility. On its face, this seems like a simple, concrete, and non-
     pretextual reason for a transfer for which Plaintiff has no answer. But a
     quick review of the inmates at Hill Correctional Center that have cases
     currently open in this district, reveals that at least one inmate who is
     detained at Hill, Ricky Patterson, still has 37 years remaining on his
     sentence.     The final rationale for transferring Mr. Turley, good
     adjustment – to include time on an Inside Grounds Crew, does appear
     credible. In fact the Court observed Mr. Turley working on the crew when
     it conducted the site visit in November 2016.

     Nevertheless, given the facts before the Court, the Court concludes that
     the other rationales provided for Mr. Turley’s transfer are pretextual: Mr.
     Turley did not request the transfer, the transfer in no way facilitated
     visitation, and the supposed 30 year rule does not seem to actually apply,
     even when looking at the relatively small sample size of Hill inmates that
     currently have cases before the Court. Because these other reasons appear
     to be pretextual, the Court does not assign much weight to be given to Mr.
     Turley’s adjustment as being responsible for the transfer. In fact, it
     appears that it is equally probable that the transfer had something to do
     with the pendency of this case.”

(Doc. 370, ps. 17-18). Based on the above, it is clear that Judge Williams

carefully considered and weighed the various rationales for transfer offered by

the Defendant. He ultimately chose not to give much weight to the one reason

offered by the Defendant that did not appear to be pretextual and concluded that

it was equally probable that Turley’s transfer was motivated by the instant case.

                                     Page 6 of 9
As the trier of fact, Judge Williams had the discretion to weigh the evidence in

the manner he saw fit. Indeed, based on the prevailing case law, Judge Williams

had good legal grounds for his decision. See, e.g., Knox v. Service Employees

Intern. Union, Local 1000, 567 U.S. 298, 307 (2012)(noting that “[a]fter

certiorari was granted, however, the union sent out a notice offering a full refund

to all class members, and the union then promptly moved for dismissal of the

case on the ground of mootness. Such post[-]certiorari maneuvers designed to

insulate a decision from review by this Court must be viewed with a critical

eye.”)(citing City News & Novelty, Inc. v. Waukesha, 531 U.S. 278, 283–284

(2001)).


     Furthermore, the cases relied on by Defendant regarding pre-text are

procedurally and substantively different from the case at bar.            Those cases

were at the summary judgment stage and in the employment context, where the

ultimate issue was whether the non-moving party submitted sufficient evidence

to send this case to the jury, i.e., the trier of fact. Here, this case was at the post-

trial briefing stage after Judge Williams held a bench trial and heard and

received evidence on the matter. Judge Williams also permitted supplemental

briefing on the issue of mootness and injunctive relief because Turley had been

transferred after the trial had concluded. Judge Williams rendered his decision

after the supplemental briefing had been submitted, obviously taking into

account the argument of the parties. But, as the trier of fact, Judge Williams

                                         Page 7 of 9
was also permitted to consider, reject and weigh the evidence received at trial,

and the Court does not find any manifest error in his findings.


     With respect to the medical issues, Judge Williams found the following:


     “The Cells in the North I cell house are too small to house two grown men
     for any extended period of time. The Court finds the practice of double
     celling inmates in North I over an extended period, even when taking into
     account ideal conditions wherein the inmates receive all scheduled
     recreation, programming, and meals outside of the cell, provides those
     inmates inadequate living space to meet ‘minimal civilized measure of life’s
     necessities.’ These conditions are so extreme that they also cause an
     excessive risk to inmates’ mental and physical health.

     …

     Do these additional conveniences, beyond what would be available in the
     two man box, in combination with the out of cell time available to inmates
     in North I, provide those inmates with the minimum civilized measure of
     life’s necessities? They do not. Having stood inside one of these cells the
     Court, in considering all of the evidence, draws what seems to be the only
     logical and obvious, conclusion – the conditions are inhumane.
     Furthermore, why the Court does not have sufficient evidence to conclude
     that any of Mr. Turley’s various physical ailments were caused by his time
     double celled in North I, the Court easily concludes that the cell size likely
     exacerbated his arthritis and Irritable bowel syndrome and further caused
     him considerable emotional distress beyond what can be expected, and
     accepted, in a prison setting.

     …

     It is obvious that inmates need exercise. The cells in North I do not allow
     for exercise. It is obvious that housing two inmates in a metal box where
     there is barely enough room to use the toilet or get out of the cell will, over
     a significant period of time, put the inmates at risk of severe mental
     distress. It is obvious that housing violent felons in these conditions over
     lengthy periods of time will create substantial increased risk of violence
     between inmates and directed at staff. And it is obvious that allowing
     inmates out of these cells for approximately 18 hours per week (when not
     on lockdown and the schedule is operating smoothly) is not enough to

                                       Page 8 of 9
     alleviate these conditions.”

(Doc. 370, ps. 9-14).

      Clearly, Judge Williams provided a sound analysis of the evidence presented

based on a review of the extensive record. The Court heard Turley’s claim during a

jury trial and heard the issue of injunctive relief during a bench trial. Further, Judge

Williams visited Menard and physically stood and walked inside Turley’s former cell

on North I. Thus, as the trier of fact, Judge Williams was in the best position to make

these findings. Additionally, Judge Williams allowed post-trial and supplemental

briefing on the availability of injunctive relief in light of Turley’s transfer. Simply

put, Defendant failed to meet his burden under Federal Rule of Civil Procedure 59(e).

Further, the Court does not find error in Judge Williams’s factual findings or legal

conclusions. In rendering this Order and the Memorandum and the Order and

Injunction, the Court examined the record and the case law submitted by the parties.

This Court does not find that there is any clear or manifest error of law or fact in

Judge Williams’s thorough findings and conclusions.

                                     CONCLUSION

      Accordingly, the Court DENIES the motion to reconsider the Court’s Order

and injunction (Doc. 370) and judgment (Doc. 371) (Doc. 372).
                                                                  Digitally signed by
      IT IS SO ORDERDED.
                                                                  Judge Sison
                                                                  Date: 2019.07.03
      Date: July 3, 2019.
                                                                  13:02:54 -05'00'
                                               _________________________________
                                               GILBERT C. SISON
                                               United States Magistrate Judge

                                      Page 9 of 9
